Judgment unanimously affirmed, with costs. This court amends the tenth finding of fact made at the Special Term so as to read as follows: “ Tenth. That the names of the plaintiff and defendant are so similar, and defendant’s methods of doing business are such as to deceive plaintiff’s customers, and plaintiff’s business has been and will be injuriously interfered with and affected by the continued use by defendant of the name Elm Avenue Garage.” Present —■ Kelly, P. J., Jayeox, Manning and Young, JJ. Settle order on notice.